Morton, J.
The’ town undertook to appropriate the demandant’s land for the purposes of a school-house. As the town is not divided into school-districts, the proceedings were intended to be had under the Gen. Sts. c. 38, §§ 377 38, and the town passed certain votes for the purpose of designating the land to be taken, the validity and effect of which are first to be considered. It is well settled that it is a condition precedent to the right to take land in this mode, that the town should, at a meeting legally called and held, determine the location of the schoolhouse, and designate generally the land to be taken. Gen. Sts. e. 38, § 37. Crosby v. Dracut, 109 Mass. 206. Harris v. Marblehead, 10 Gray, 40. In the warrant for the March meeting *390in 1872, the tenth article was, “ To see if the town will instruct the selectmen to purchase or take land in South or West Acton for the location of school-houses.”
The statute requires that the subject matter to be acted upon shall be contained in the warrant. Gen. Sts. a. 18, § 22. But articles in warrants must often be, from the nature of the case, general in their description of the subject matter, and we are of opinion that the article we are considering sufficiently expressed the subject to be acted upon, and would authorize the town to designate a lot in West Acton for a school-house. Sherman v. Torrey, 99 Mass. 472, and cases cited. The plaintiff relies upon Crosby v. Dracut in support of his views upon this point, but that case did not turn upon the sufficiency of the article in the warrant. The .vote of the town was held to be insufficient. Besides, the article we are considering is more specific than the article in that case.
It cannot be claimed that the vote at the March meeting was a sufficient compliance with the statute. It does not designate any lot, nor determine the location of the school-house, but merely authorizes the selectmen to purchase or take land for building sites in South and West Acton whenever a majority of the legal voters in either of said districts shall agree upon a location and shall desire the land to be so taken or purchased. But the town and the selectmen did not act under this vote, treating it as a legal designation of the school-house lot, and it is therefore not necessary to consider more particularly the vote or the action of the voters of the West Acton district under it. The town and selectmen, in taking the land of the demandant acted under a vote passed at a meeting held April 1, 1872, and the question is as to the validity of this vote.
At the March meeting, after acting as above stated upon the tenth article of the warrant, the town “ voted that this meeting stand adjourned to the April meeting.” It was shown that it has been the uniform custom of the town for fifty years or more to hold a town meeting annually on the first Monday of April; and on April 1, 1872, being the first Monday, a town meeting duly warned was held, of which the record begins as follows: “ A legal meeting of the inhabitants of the town of Acton, held April T, 1872, in pursuance of a warrant calling the same, (and tc *391which time the last March meeting stood adjourned,) the articles in said warrant were acted upon in manner as follows.” After disposing of the articles in the April warrant, the record proceeds as follows: “ Took up the March meeting warrant,” and under article ten of this warrant it was “ voted that the selectmen be instructed to purchase or take the lot in front of the house of George Gardner, known as the Heywood Lot, as a building site for a school-house in West Acton.”
This vote, if valid, was a sufficient designation by the town of land as a suitable place for the erection of a school-house, and would authorize the selectmen, if they complied with the other provisions of the statute, to appropriate and take a lot within the place designated, not exceeding eighty square rods, exclusive of the land occupied by the school buildings, for that purpose.
The question is, whether the town could legally pass this vote, there being no article in the April warrant referring to this subject. A town has power to adjourn its meetings from time to time; Gen. Sts. c. 18, § 20; and, at an adjourned meeting, any matters included in the warrant of the former meeting may be reconsidered or acted upon, if no intervening rights of other parties have become vested. Withington v. Harvard, 8 Cush. 66 Hunneman v. Grafton, 10 Met. 454. Undoubtedly, as claimed by the demandant, an adjournment should be to a fixed future time, so that the inhabitants may thus be notified of the time when the subjects embraced in the warrant may be acted upon. In this case, if the March meeting had been in terms adjourned to the meeting to be held on the first Monday of April, 1872, there would be no invalidity in the adjournment. And we are of opinion that the language of the vote imports this in substance. It is that “ this meeting stand adjourned to the April meeting.” The use of the definite article “ the ” is significant, and implies that the voters had in mind a definite, fixed meeting to be held in April. The fact that it was the uniform, custom to hold an annual meeting on the first Monday of April cannot be used to vary or control the record, but may fairly be used to explain and give force to language which might otherwise be indefinite.
It seems to us that the record shows with substantial certainty that the intent and purpose was to adjourn the March meeting to the meeting to be held on the first Monday of April, 1872, and *392that the inhabitants would be by it fairly notified and warned that the business of the March meeting might then be considered and acted on. It follows that the action of the town at the meeting on the first of April, designating the Hey wood Lot as a building site for a school-house in West Acton, was legal.
The selectmen proceeded to act under this vote, and on April 15, 1872, gave notice to the demandant of their intention to take a part of the land designated by the town, and appointed the 27th day of April, 1872, at four o’clock p. M., for a hearing, upon the premises. The demandant refused to sell his land, and on said April 27, 1872, the selectmen proceeded to lay out and take the lot of land in question, and made a report of their doings, signed by a majority, which was filed in the clerk’s office, and the town afterwards accepted and approved of their action. The only defect we see in their report is that it fails to show that they appraised the damages of the demandant.' After describing the lot taken, it proceeds, “ and we the selectmen did appraise the damages to the owners of said land as follows.” But no appraisal follows. It is admitted that the selectmen did in fact appraise the damage of the demandant at one hundred dollars, and tendered him that sum, which he declined to accept. It is clear that there, is merely a clerical error or omission in the record which cannot injure the demandant. The town and the selectmen have in fact done all things which are conditions precedent to their right to take and hold the land. The town has designated it; the selectmen, after the owner’s refusal to sell it, and after due notice to the demandant, have, with the approbation of the town, selected and laid out the school-house lot; they have appraised his damage, and have tendered him the amount. We do not think that an error in the record of this kind should render the whole proceedings of the town invalid, and defeat their right to hold the lot for school purposes. It is not necessary to give it this effect in order to protect any rights of the demandant. If he is unwilling to accept the amount tendered him for his land, he has the right to apply to the county commissioners for a jury under the statute, and for this purpose may treat the record as an adjudication that he has sustained no damage. Monagle v. County Commissioners, 8 Cush. 360. North Reading v. County Commissioners, 7 Gray 109. Hildreth v. Lowell, 11 Gray, 345.
*393Upon the whole case, we are of opinion that there was no irregularity in the proceedings of the town or the selectmen which rendered invalid their taking of the land in question, and therefore that the ruling of the learned judge who presided at the trial, that the town did not legally take and could not rightfully hold possession of the demanded premises, -was erroneous.

¡Exceptions sustained.